UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MICHAEL GRAHAM,

                      Plaintiff,
                                             ORDER
          -against-                          19-CV-7095(JS)(SIL)

CITY OF LONG BEACH SANITATION
DEPARTMENT,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Michael Graham, pro se
                    49A East Pine Street
                    Long Beach, NY 11561

For Defendant:        No appearance

SEYBERT, District Judge:

          On December 16, 2019, pro se plaintiff Michael Graham

(“Plaintiff”) filed a Complaint against the City of Long Beach

Sanitation Department (“Defendant”) together with an application

to proceed in forma pauperis.       For the reasons that follow, the

application   to   proceed   in   forma   pauperis   is   DENIED   WITHOUT

PREJUDICE and with leave to renew upon completion of the AO 239 in

forma pauperis application form.          Alternatively, Plaintiff may

remit the $400.00 filing fee.

          On the in forma pauperis application, Plaintiff has left

blank the question on the form that asks for employment status and

reports that he has not received any money from any source within

the last twelve (12) months, with the exception of “[d]isability,
or worker’s compensation payments”.         (See IFP Mot., D.E. 2, ¶¶ 2-

3.)    Although the form requires that “the amount received and what

you expect to receive in the future” be provided, Plaintiff has

not included such information.        (IFP Mot. at 1.)    Plaintiff avers

that he has $938.00 in cash or in a checking or savings account

and he reports no regular monthly expenses, including housing,

transportation, utilities, or otherwise except for “stundent loan

payments” in an unspecified amount.           (IFP Mot., ¶¶ 4-6.)       In

response to the question on the form that calls for the description

of “[a]ny debts or financial obligations (describe the amounts

owed and to whom they are payable)”, Plaintiff wrote only “two

cridet cards” and does not provide the sum owed.           (IFP Mot. ¶ 8.)

            Thus, because the responses provided by Plaintiff on the

in forma pauperis application do not permit the Court to conclude

that    Plaintiff   is   qualified    to   proceed   in   forma   pauperis,

Plaintiff’s application is DENIED WITHOUT PREJUDICE to a renewal

thereof upon completion of the AO 239 in forma pauperis application

form annexed to this Order.          Under the circumstances, Plaintiff

can best set forth his current financial position on the long form

in forma pauperis application (AO 239).        Plaintiff is directed to

either remit the $400.00 filing fee or complete and return the

enclosed in forma pauperis application within fourteen (14) days

from the date of this Order.    Plaintiff is cautioned that a failure


                                      2
to timely comply with this Order will lead to the dismissal of the

Complaint without prejudice and judgment will enter.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.        See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

               The Clerk of Court is directed to mail a copy of this

Order    and    the   AO   239   in   forma   pauperis   application   form   to

Plaintiff at his last known address.



                                              SO ORDERED.


                                              /s/ JOANNA SEYBERT______
                                              Joanna Seybert, U.S.D.J.

Dated:    January   21 , 2020
          Central Islip, New York




                                         3
